Citation Nr: 1758911	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  11-20 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial increased rating in excess of 10 percent prior to December 21, 2010 and 30 percent from December 21, 2010 for ischemic heart disease.

2.  Entitlement to an increased rating in excess of 40 percent for diabetes mellitus type II.

3.  Entitlement to an increased rating in excess of 20 percent for diabetic neuropathy of the right lower extremity.

4.  Entitlement to an increased rating in excess of 20 percent for diabetic neuropathy of the left lower extremity.

5.  Entitlement to an increased rating in excess of 10 percent for nuclear and cortical cataracts, and arid evaluation of glaucoma (referred to as a bilateral eye disability).

6.  Entitlement to an increased rating in excess of 10 percent for hypertension.

7.  Entitlement to an initial increased rating in excess of 0 percent from October 26, 2012, and 10 percent from October 9, 2014 for gastroesophageal reflux disease (GERD) with hiatal hernia.

8.  Entitlement to an initial compensable rating for a post-operative scar due to laparoscopic Nissen fundoplication.

9.  Entitlement to an increased rating in excess of 10 percent for recalcitrant dermatophytosis and onychomycosis of the feet (referred to as skin disability of the feet).

10.  Entitlement to special monthly compensation (SMC) at the housebound rate prior to November 2, 2012 and from January 1, 2013.

11.  Entitlement to service connection for a muscle cramp disability over the flank region.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

P. Saindon, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1966 to August 1968.  The Veteran served in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) from November 2010, August 2011, November 2011, April 2013, and March 2015 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Board previously described the Veteran's SMC claim as being for the time period "prior to January 1, 2013."  A review of the record, however, indicates that the Veteran received SMC at the housebound rate only for the period from November 2, 2012 to January 1, 2013.  The claim has been recharacterized to include the periods that the Veteran has not had SMC at the housebound rate.

Following the Board's prior decision in January 2016, the RO further developed the Veteran's claim for an increased rating for diabetes.  The RO issued a supplemental statement of the case in July 2016.  In an April 2017 Memorandum Decision, the Court of Appeals for Veterans Claims (Court) also took jurisdiction over the increased rating claim for diabetes and remanded it to the Board for discussion.  Both tracks now have been consolidated for consideration by the Board.

The Court also remanded the issue of a claim for muscle cramp disability over the flank region as being reasonably raised by the Veteran's kidney claim.  The Court instructed the Board to consider the reasonably raised claim.  

The remaining issues on appeal were remanded by the Board in January 2016 for further development by the RO.  They have now returned for adjudication.

The issues of entitlement to an increased initial rating for bilateral eye disability, entitlement to SMC at the housebound rate prior to November 2, 2012 and from January 1, 2013, and entitlement to service connection for a muscle cramp disability over the flank region are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Prior to December 21, 2010, the Veteran's ischemic heart disease was characterized by symptoms at metabolic equivalents (METs) in excess of ten, an ejection fraction in excess of 55 percent, and no observable heart abnormalities; and from December 21, 2010 the Veteran was characterized by METs from five to seven, an ejection fraction in excess of 50 percent, and no episodes of heart failure.

2.  The Veteran's diabetes has not resulted in hospitalizations for episodes of ketoacidosis or hypoglycemia, and the Veteran does not require more than monthly diabetic provider visits.

3.  The Veteran's diabetic neuropathy of the right lower extremity is best characterized by mild to moderate incomplete paralysis of the sciatic nerve.

4.  The Veteran's diabetic neuropathy of the left lower extremity is best characterized by mild to moderate incomplete paralysis of the sciatic nerve.

5.  The Veteran's blood pressure has not regularly met or exceeded pressures of 200 systolic or 110 diastolic while on medication.

6.  The Veteran's GERD with hiatal hernia has caused some symptoms of dysphagia, pyrosis and regurgitation, but not substernal or arm or shoulder pain productive of considerable impairment of health from October 26, 2012 to November 11, 2012; was asymptomatic from January 1, 2013 to October 9, 2014; and caused some symptoms of dysphagia, pyrosis and regurgitation, but not substernal or arm or shoulder pain productive of considerable impairment of health from October 9, 2014.

7.  The Veteran's five post-operative scars due to laparoscopic Nissen fundoplication are linear, non-tender, and do not result in limited range of motion or impaired function.

8.  The Veteran's skin disability of the feet has not affected 20 percent or more of the Veteran's total or exposed body area and has not required systemic therapy for at least six weeks.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial increased rating in excess of 10 percent prior to December 21, 2010 and 30 percent from December 21, 2010 for ischemic heart disease have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.2, 4.7, 4.104, Diagnostic Code 7005 (2017).

2.  The criteria for entitlement to an increased rating in excess of 40 percent for diabetes mellitus type II have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2017).

3.  The criteria for entitlement to an increased rating in excess of 20 percent for diabetic neuropathy of the right lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.2, 4.6, 4.7, 4.124a, Diagnostic Code 8520 (2017).

4.  The criteria for entitlement to an increased rating in excess of 20 percent for diabetic neuropathy of the left lower extremity have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.2, 4.6, 4.7, 4.124a, Diagnostic Code 8520 (2017).

5.  The criteria for entitlement to an increased rating in excess of 10 percent for hypertension have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.2, 4.7, 4.104, Diagnostic Code 7101 (2017).

6.  The criteria for entitlement to an initial 10 percent rating, but no higher, for GERD with hiatal hernia from October 26, 2012 to November 11, 2012 have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.2, 4.7, 4.20, 4.27, 4.114, Diagnostic Code 7346 (2017).

7.  The criteria for entitlement to an initial increased rating in excess of 0 percent from January 1, 2013 to October 9, 2014 and 10 percent from October 9, 2014 for GERD with hiatal hernia have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.2, 4.7, 4.20, 4.27, 4.114, Diagnostic Code 7346 (2017).

8.  The criteria for entitlement to an initial compensable rating for post-operative scar due to laparoscopic Nissen fundoplication have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.2, 4.7, 4.118 Diagnostic Codes 7800-7805 (2017).

9.  The criteria for entitlement to an increased rating in excess of 10 percent for a skin disability of the feet have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.2, 4.7, 4.118 Diagnostic Codes 7806, 7813 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide the reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by the Veteran or on his behalf.  Gonzales v. West, 218 F.3d 1378, 1381 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.
 
The Board must consider the competency, credibility, and weight of all evidence, including the medical evidence, to determine its probative value.  The Board must then account for evidence that it finds persuasive or unpersuasive, and provide reasons for rejecting any evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122, 129 (2000).  Equal weight is not accorded to each piece of evidence contained in the record and every item of evidence does not have the same probative value.  If the evidence weighs in favor of the Veteran or is in relative equipoise, the Veteran will prevail.  On the other hand, if the preponderance of the evidence is against the Veteran, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

For some of the claims being decided today, the Veteran's representative previously raised some non-specific objections including allegations that the VA failed in its duty to assist and duty to notify.  Since these allegations, the Board has remanded some claims and found the duties to assist and notify satisfied for others.  For those claims that have been remanded, the Veteran was offered new examinations and further assistance.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist for these remanded and returned claims.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

For the claims the Board decided, two were returned from the Court.  The issue of muscle cramps over the flank region is being remanded for additional process.  The issue of diabetes mellitus has already been remanded and is being returned from the RO.  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist for this returned claim.  

Increased Rating

Disability ratings are based on VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations.  38 U.S.C. § 1155.  The Veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  
 
In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found are warranted, a practice of assigning ratings referred to as "staging the ratings."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).
 
It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of the disability present.  38 C.F.R. § 4.2.  

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the Veteran shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001).

A.  Ischemic Heart Disease

The Veteran's ischemic heart disease has been rated 10 percent from June 7, 2010 and 30 percent from December 21, 2010 under Diagnostic Code 7005 for coronary artery disease.  Diagnostic Code 7005 requires documented coronary artery disease resulting in 

chronic congestive heart failure, or workload of 3METs (metabolic equivalent) or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent for a 100 percent rating; 

more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent for a 60 percent rating; 

workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray for a 30 percent rating; and 

workload of greater than 7 METs but not greater than 10 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or continuous medication required for a 10 percent rating.  38 C.F.R. § 4.104, Diagnostic Code 7005.

The Veteran had an echocardiogram performed in September 2008.  The examination measured an ejection fraction of 55 percent.  No abnormalities were noted.  The Veteran also had an exercise SPECT myocardial perfusion imaging report performed with the Veteran being able to provide 10 METs in maximum workload.  

The Veteran was afforded a VA heart examination in July 2010.  The examiner noted that the Veteran did not have a history of hospitalization, surgery, cardiac trauma, cardiac neoplasm, myocardial infarction, rheumatic fever, hypertensive heart disease, heart rhythm disturbance, valvular heart diseases, congestive heart failure, other heart disease, angina, dizziness or syncope.  The Veteran did have hypertension, fatigue, and dyspnea.  The Veteran required continuous medication for his hypertension.  Dyspnea would onset with moderate exertion, but the Veteran's METs were greater than 10 for his scan.  The Veteran's ejection fraction was 70 percent.  A previous SPECT scan from 2008 revealed a small inferior wall area of ischemia and 66 percent ejection fraction.  The functional effect of the heart condition was that the Veteran needed to avoid strenuous activities.

The Veteran had echocardiograms performed in July 2010, April 2011, and October 2012 at the NHI.  The results from each test were approximately the same, consisting of an ejection fraction from 60 to 65 percent.  The examinations noted that the left ventricular cavity size was decreased and there was moderate concentric left ventricular hypertrophy.  Grade I diastolic dysfunction was also identified.

The Veteran was afforded another VA heart examination in June 2016.  The examiner diagnosed coronary artery disease.  The Veteran reported that he had had no myocardial infarctions, he had not had a stent inserted, and he had not had a coronary bypass graft surgery.  The examiner reviewed the October 2012 echocardiogram and noted it demonstrated an ejection fraction of 60 percent.  The Veteran described having some degree of shortness of breath, lightheadedness, and fatigue, but not angina or chest pains.  He was able to engage in five to seven METs of activity.  The Veteran was on several continuous medications for his heart.  The examiner noted that the Veteran did not have arrhythmia, a heart valve condition, an infectious heart condition, pericardial adhesions, surgical procedures, or hospitalizations for his heart.  The Veteran's MET level was consistent with activities such as walking a flight of stairs, golfing, mowing the lawn, or heavy yard work.  The examiner opined that the heart condition would limit the ability of the Veteran to engage in strenuous physical exertion.

The weight of the evidence, including the September 2008 and July 2010 examinations, indicates that prior to December 21, 2010, the Veteran required continuous medication for his heart, but had a MET level in excess of 10, an ejection fraction in excess of 55 percent and no observable heart abnormalities.  A higher rating would require fewer METs, an abnormality of the heart, a lower ejection fraction or heart failure.  Accordingly, the Veteran is most appropriately rated at 10 percent for the period prior to December 21, 2010.

For the period from December 21, 2010, the weight of the evidence, including the June 2016 examination and the April 2011 and October 2012 echocardiograms, indicates that the Veteran's METs have remained in the 5 to 7 range or higher, his ejection fraction has remained above 50 percent, and he has not suffered from heart failure.  Accordingly, the Veteran is most appropriately rated at 30 percent for the period from December 21, 2010.

As the weight of the evidence is against an increased rating, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.




B.  Diabetes

The Veteran has been rated 40 percent disabled for diabetes mellitus, type 2 under diagnostic code 7913.  According to the Diagnostic Code:

A 100 percent rating is appropriate where the Veteran's diabetes requires more than once daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  

A 60 percent rating is appropriate where the Veteran's diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provided, plus complications that would not be compensable if separately evaluated.  

A 40 percent rating is appropriate where the Veteran's diabetes requires insulin, restricted diet, and regulation of activities.  38 C.F.R. § 4.119, Diagnostic Code 7913.

The Veteran was afforded a VA diabetes examination in May 2011.  The examiner noted that the Veteran took insulin and oral medication, with the insulin being taken more than daily.  The Veteran reported having no history of hospitalization or surgery for diabetes.  The Veteran was on a restricted diet and was advised to avoid strenuous activity to avoid hypoglycemic reactions.  The examiner noted peripheral neuropathy of the lower extremities and that the Veteran's diabetes was poorly controlled.

In a November 2014 VAMC note, the Veteran reported that his doctor had taken him off insulin.  The records indicated that he was returned to a once-a-day insulin thereafter.

The Veteran's medical records did not include a hospitalization for diabetes at any point in time.

The Veteran's medical records do not indicate that the Veteran has been hospitalized for ketoacidosis or hypoglycemic reactions or diabetic care provider visits more frequently than monthly.  The Veteran has also denied diabetic hospitalizations and surgeries at his previous VA examinations.  This evidence is weighted strongly here when it does not appear to be contradicted.  As the only higher ratings available to the Veteran require frequent hospitalizations or provider visits, the Veteran is not entitled to a rating in excess of 40 percent.

As the weight of the evidence is against an increased rating, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

C.  Bilateral Peripheral Neuropathy of the Lower Extremities

The Veteran has been rated 20 percent disabled for each of his right and left lower extremities under Diagnostic Code 8520.  Under this Diagnostic Code:

A 100 percent rating is warranted for complete paralysis of the sciatic nerve wherein the foot dangles and drops, no active movement is possible of the muscles below the knee, and flexion of the knee is weakened or lost.  

A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  

A 40 percent rating is warranted for moderately severe incomplete paralysis.  

A 20 percent rating is warranted for moderate incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Words such as mild, moderate, and severe are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence such that the decision will be equitable and just.  38 C.F.R. § 4.6.

The Veteran was afforded a VA examination for neuropathy in March 2011.  The Veteran reported progressive worsening of conditions over the years.  He reported constant numbness, tingling and burning pain on both lower extremities from his toes up to his knees.  He also reported a shock-like, burning pain all along the bottom of his feet with every step he took.  He reported muscle cramping and fatigue.  The examiner found nerve dysfunction, neuritis, and neuralgia but not paralysis.  The examiner opined that the condition would have moderate to severe effects on all the usual activities.

In a September 2012 diabetic foot examination, the Veteran's feet were sensitive to monofilament.

In a June 2013 diabetic foot examination, the examiner noted that only two out of ten areas were sensitive to monofilament testing.

In a December 2013 diabetic foot examination, the examiner found that the Veteran's feet had normal sensory detection and were sensitive to monofilament.

In a September 2014 primary care assessment, the Veteran reported tingling and "dry feeling" in his feet, as well as foot pain and "electric pain" shooting up through the sides of his leg.  He was prescribed Gabapentin.

The Veteran was afforded a VA peripheral nerve examination in June 2016.  The Veteran described some burning, tingling, and paresthesias of the feet and lower leg, and some decrease in proprioception in the lower extremities.  The Veteran did not have a loss of motor strength or function.  The examiner indicated mild constant pain, moderate intermittent pain, moderate paresthesias or dysesthesias, and moderate numbness of the lower extremities.  Deep tendon reflexes of the bilateral ankles were decreased.  Light touch testing and position sensitivity were decreased.  The examiner opined that the Veteran had mild incomplete paralysis of the sciatic nerve, and that it impacted his functional ability by causing difficulty with prolonged weight bearing.

The Veteran's lower extremity neuropathy appears to roughly equally affect both limbs.  Accordingly, they will be discussed together.  

A higher rating under Diagnostic Code 8520 requires moderately severe incomplete paralysis.  The June 2016 examiner described the Veteran's incomplete paralysis as "mild" overall with some mild and some moderate symptoms.  This weighs against a moderately severe rating.  

The Veteran's diabetic foot testing indicated intermittent loss of sensation of the foot.  The examinations characterized the sensory loss as providing a "moderate" amount of risk to the Veteran.  This also weighs against a moderately severe rating.

The March 2011 VA examiner did not opine on the level of severity of nerve impairment, but did describe the Veteran's function impairment as being moderate to severe for the "usual activities."  Although this could weigh in favor of a higher rating, it could support a moderate rating as well.  Moreover, the lack of a direct opinion and the limited explanation of the meaning of the "usual activities" limit the value of this opinion.

Taken together, the weight of the evidence indicates that the Veteran's condition is more appropriately described as moderate.  

Consideration has been given to whether to "stage" the rating to apply a higher rating around the March 2011 examination and a lower rating around the June 2016 examination.  The weight of the evidence, including the Veteran's statements during his examinations and his diabetic medical reports, however, shows that the Veteran's symptoms have remained consistent throughout the appeal period.  The differences between the March 2011 and June 2016 examinations do not represent an improvement in the Veteran's condition, but rather a difference in examination techniques and possibly examination opinions.  Staged ratings are therefore inappropriate.

As the weight of the evidence is against an increased rating, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

D.  Hypertension

The Veteran has been rated 10 percent disabled for hypertension under Diagnostic Code 7913-7101.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27.  In this instance, the hyphenated Diagnostic Code indicates that the hypertension (7101) is secondary to diabetes mellitus (7913).

Under Diagnostic Code 7101, a 60 percent rating is appropriate for diastolic pressure predominantly 130 or more, a 40 percent rating is appropriate for diastolic pressure predominantly 120 or more, a 20 percent rating is appropriate for a diastolic pressure predominantly 110 or more or a systolic pressure predominantly 200 or more, and a 10 percent rating is appropriate for a diastolic pressure predominantly 100 or more or a systolic pressure predominantly 160 or more, or a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  Because the Diagnostic Code specifically mentions medication, the blood pressure measurements described in the Code are measured while the Veteran is on blood pressure medication.

The Veteran's medical records indicated that the Veteran has been on continuous blood pressure medication for the entire time on appeal.  

The Veteran was afforded a VA hypertension examination in June 2011.  The Veteran's blood pressure was measured to be 120/74; 152/87; and 120/74.

Representative blood pressure readings from the Veteran's medical records include: 127/50 in April 2010; 150/79 in September 2011; 157/79 in September 2012; 148/74 in December 2013; 168/81 in June 2014; and 147/75 in June 2015.

The Veteran was afforded another VA hypertension examination in June 2016.  The examiner noted that the Veteran took amlodipine and losartan, and that his hypertension was apparently well controlled on the medication.  The examiner measured the Veteran's blood pressure to be 176/80, 161/81, and 165/80.  The Veteran reported no side effects from the medication and the examiner noted no functional loss from the condition.

The medical evidence, including all the records listed above, had a systolic pressure less than 200 and a diastolic pressure less than 110.  Accordingly, a higher rating is not appropriate.

As the weight of the evidence is against an increased rating, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

E.  GERD with Hiatal Hernia

The Veteran has been rated 0 percent disabled prior to October 9, 2014, and 10 percent disabled since October 9, 2014 under Diagnostic Code 7399-7346.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the rating. 38 C.F.R. § 4.27.  Here, the ##99 format indicates a rating by analogy.  Id.; see also 38 C.F.R. § 4.20.  The Veteran's GERD with hiatal hernia is being rated by analogy to Diagnostic Code 7346 for hiatal hernia.  Under Diagnostic Code 7346: 

a 60 percent rating is warranted for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combination productive of severe impairment of health; 

a 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation accompanied by substernal or arm or shoulder pain productive of considerable impairment of health; and 

a 10 percent rating is warranted for two or more symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114, Diagnostic Code 7346.

The Board notes that the Veteran is in receipt of a temporary total evaluation for his GERD with hiatal hernia for the period from November 2, 2012 to January 1, 2013.  Therefore, the following analysis will not consider that period.  

In January 2013, the Veteran was afforded a VA esophageal examination.  The Veteran was diagnosed with GERD, hiatal hernia and status post November 2012 laparoscopic Nissen fundoplication.  The Veteran did not report taking continuous medication and the examiner reported that the Veteran was currently asymptomatic.

In October 2014, the Veteran underwent an esophagogastroduodenoscopy with biopsy.  The doctor reported no evidence of a recurrent hiatal hernia or stricture.

In December 2014, the Veteran's private physician wrote that he had treated the Veteran for several years for GERD.  The doctor noted that the Veteran had prior anti-reflux surgery for his symptoms and that the Veteran still required Nexium, Zantac, and Carafate.

As part of a June 2016 VA scar examination, the Veteran reported taking Nexium and Zantac with breakthrough symptoms on a daily basis, particularly when lying down.  The symptoms included pyrosis, heartburn, reflux, and regurgitation.  He also described occasional dysphagia.

The Veteran was afforded a gastrointestinal examination in June 2016.  The examiner identified symptoms of dysphagia, pyrosis, reflux, and regurgitation.  There were no other pertinent physical findings.  The examiner opined that the esophageal conditions did not affect the Veteran's ability to work.

For the period from October 26, 2012 to November 2, 2012 the record indicates that the Veteran was preparing to undergo a laparoscopic hiatal hernia repair with floppy Nissen fundoplication.  Although the record does not indicate that the Veteran had some symptoms of heartburn and reflux, the 30 percent level uses the conjunctive "and" signifying that all of the identified symptoms must be present for the Veteran to be entitled to a 30 percent rating.  The medical evidence before and after the surgery did not report the Veteran as having at least substernal or arm or shoulder pain productive of considerable impairment of health.  The Veteran did previously claim service connection for a painful "lump" but that lump was in the upper quadrant of the abdomen and not substernal or arm or shoulder.  

As the Veteran did have heartburn and reflux for an undefined period prior to the fundoplication, a reasonable interpretation of the medication record and surgery would indicate that it was at least as likely as not the Veteran had pyrosis and regurgitation prior to November 2, 2012.  The exact timing of the onset of these symptoms does not appear to be ascertainable, but the Veteran is entitled to a 10 percent rating from October 26, 2012 to November 2, 2012.

For the period from January 1, 2013 to October 9, 2014, the Veteran was rated noncompensable.  The Veteran's January 2013 examination reported that the Veteran was asymptomatic.  This weighs against an increased rating as the rating criteria require several symptoms.  The medical evidence did not include symptoms again until October 2014.  Thus the weight of the evidence is against a compensable rating for this time period.

For the period from October 9, 2014, the Veteran did have some symptoms required for the 30 percent level namely: dysphagia, pyrosis, and regurgitation.  However, the Veteran did not have symptoms of substernal or arm or shoulder pain and the Veteran's combined symptoms were not productive of considerable impairment of health.  For example, the Veteran did not report pain at the June 2016 VA examination.  

The June 2016 examiner also stated that the Veteran's GERD did not affect the Veteran's ability to work.  This weighs against a finding that the Veteran's symptoms were "productive of considerable impairment of health."  Accordingly, a rating in excess of 10 percent is not warranted for the time period from October 9, 2014.

As the weight of the evidence is against an increased rating beyond that granted, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

F.  Scars

The Veteran has been rated noncompensable for scarring under Diagnostic Code 7805.  Scars are generally rated under Diagnostic Codes 7800-7805.  Diagnostic Code 7800 applies to scars of the head, face, and neck and does not apply here.  Diagnostic Code 7801 applies to deep and non-linear scars, which again does not apply here as the Veteran's scars are linear.  Diagnostic Code 7802 also does not apply as it requires superficial and non-linear scars.  Diagnostic Code 7803 no longer exists.  Diagnostic Code 7804 applies to unstable or painful scars with five or more scars given a 30 percent, three or four scars a 20 percent, and one or two scars 10 percent.  An unstable scar is one where there is frequent loss of covering of skin over the scar.  Diagnostic Code 7805 is for other scars, and instructs the rater to evaluate any disabling effects not considered under 7800-7804 under an appropriate diagnostic code for the effect.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.

The Veteran had a VA scar examination in June 2016.  The examiner noted five linear, one centimeter scars status post laparoscopic Nissen fundoplication on the Veteran's trunk.  The scars were well healed and not tender.  The examiner opined that they did not result in any loss of function or decrease in range of motion.  The Veteran did not have any treatment or therapy for the scars and did not use any medication.

The weight of the evidence indicates that the Veteran's scars are not unstable or painful.  For example, the 2016 examination noted the scars were well healed and not tender and the remaining medical evidence did not suggest otherwise.  Accordingly, Diagnostic Code 7804 is inapplicable.

Diagnostic Code 7805 allows for disabling effects of the scars to be rated under an appropriate Diagnostic Code; however, the evidence does not indicate that there were disabling effects of the scars.  The 2016 VA examiner explicitly stated that the scars did not result in any decrease in range of motion or other loss of function.  As the weight of the evidence is against the scars having a disabling effect, a non-compensable rating is appropriate.

As the weight of the evidence is against an increased rating, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.

G.  Bilateral Foot Disability

The Veteran has been rated 10 percent disabled for recalcitrant dermatophytosis and onychomycosis of the bilateral feet under Diagnostic Code 7813-7806.  Under Diagnostic Code 7813 the Veteran is to be rated as disfigurement of the head face or neck; scars; or dermatitis depending upon the predominant disability.  Here dermatitis is the predominant disability, which is represented by Diagnostic Code 7806.  Diagnostic Code 7806 provides: 

a 60 percent rating for more than 40 percent of the entire or exposed body affected or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12 months; 

a 30 percent rating is awarded for 20 to 40 percent of the entire or exposed body affected or systemic therapy required for at least six weeks during the past twelve month period; and 

a 10 percent rating is awarded for at least 5 percent of the entire or exposed body affected or intermittent systemic therapy required for less than six weeks of the past 12 month period.  38 C.F.R. § 4.118, Diagnostic Code 7806.

The Veteran was afforded a VA skin examination for his feet in March 2015.  The examiner diagnosed dermatophytosis and onychomycosis.  The examiner reported that the Veteran was treated with topical, but not systemic, corticosteroids constantly or near constantly.  The examiner opined that less than five percent of the Veteran's total and exposed skin was affected and that there were no functional limitations due to the disability.

The Veteran was afforded another VA skin examination for his feet in June 2016.  The examiner diagnosed tinea pedis and onychomycosis of the feet bilaterally.  The examiner noted a history of scattered lesions to the feet bilaterally that was consistent with tinea pedis.  The examiner also noted some evidence of onychomycosis affecting the nail plates and in particular the great toes bilaterally.  The examiner opined that the condition was not progressive and did not involve any systemic or constitutional symptoms.  The Veteran reported using a topical antifungal medicine for more than six weeks, but not continuously.  The examiner opined that the Veteran had less than five percent of his total skin affected and none of his visible skin affected.  The examiner further opined that the condition did not affect the Veteran's functional ability.

The weight of the evidence, including the VA examinations from 2015 and 2016, indicates that the Veteran's skin condition did not require systemic medication or cover 20 percent or more of his total or exposed body area.  The medical records and Veteran's statements do not contradict this evidence.  Accordingly, the Veteran is not entitled to a rating in excess of 10 percent.

As the weight of the evidence is against an increased rating, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to an initial increased rating in excess of 10 percent prior to December 21, 2010 and 30 percent from December 21, 2010 for ischemic heart disease is denied.

Entitlement to an increased rating in excess of 40 percent for diabetes mellitus type II is denied.

Entitlement to an increased rating in excess of 20 percent for diabetic neuropathy of the right lower extremity is denied.

Entitlement to an increased rating in excess of 20 percent for diabetic neuropathy of the left lower extremity is denied.

Entitlement to an increased rating in excess of 10 percent for hypertension is denied.

Entitlement to an initial rating of 10 percent, but no higher, from October 26, 2012 to November 2, 2012 for GERD with hiatal hernia is granted subject to the regulations governing the payment of awards.

Entitlement to an initial increased rating in excess of 0 percent from January 1, 2013 and 10 percent from October 9, 2014 for GERD with hiatal hernia is denied.

Entitlement to an initial compensable rating for a post-operative scar due to laparoscopic Nissen fundoplication is denied.

Entitlement to an increased rating in excess of 10 percent for skin disability of the feet is denied.


REMAND

A.  Bilateral Eye Disability

The Board previously remanded the bilateral eye disability claim to the RO in order to afford the Veteran another examination and for further consideration by the RO.  Although the RO obtained an examination, the supplemental statement of the case did not discuss the bilateral eye disability.  Instead, under the bilateral eye disability heading, the RO repeated the language from the peripheral neuropathy section.  Accordingly, the RO has not complied with the Board's directive to provide a supplemental statement of the case on this issue and a remand is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

B.  SMC

The issue of entitlement to SMC depends on the rating of the individual disabilities.  As individual disabilities are being remanded, SMC is inextricably intertwined with those disabilities and must be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

C.  Muscle Cramp Disability over the Flank Region

The Veteran has alleged that he has muscle cramping for which he reported that he had been prescribed potassium supplements.  The Veteran further alleged that his cramping could be the result of medications that he took for service-connected PTSD, including Citalopram or Celexa, or service-connected hypertension.  The Veteran was afforded a VA examination in May 2011 addressing his kidneys; however this examination did not address the muscle cramping over his flank region.  As the April 2017 Memorandum Decision from the Court held that the Veteran's claim for kidney disorder included a claim for flank muscle cramping, his VA examination was inadequate and a remand for an adequate examination is required.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that where VA provided an examination, the examination must be adequate).

Accordingly, the case is REMANDED for the following action:

1.  Forward a copy of the Veteran's claims folder, including a copy of this remand, to an appropriate medical professional and schedule the Veteran for an examination with that professional for his muscle cramping over the flank region.  After a review of the entire record, the medical professional must answer the following questions:

(a) Identify any and all disabilities related to the Veteran's complaints of muscle cramping over the flank region, including any disabilities for which the Veteran has been prescribed potassium supplements.

(b) For each condition identified in (a), is it at least as likely as not (a probability of 50 percent or greater) that any of the medications previously or currently taken by the Veteran for any service-connected disability, including PTSD and hypertension, caused or aggravated (i.e. worsened) the condition?

(c) If the answer to (b) is no, is it at least as likely as not that the condition was incurred in or caused by the Veteran's active duty military service?

A rationale for all requested opinions shall be provided.  Reference to findings from identified studies is preferred over reference to medical literature in the abstract.  If the examiner relies on his or her medical experience as a rationale, it is appropriate to identify specifics such as an estimate of the number of patients the examiner has seen with similar conditions, the time the examiner has been practicing in the field, or any relevant specialized education or training experiences that go beyond the examiner's degree or accreditation.

If the examiner determines that an opinion cannot be rendered without result to mere speculation then it should be clear in the examiner's remarks whether it cannot be determined from current medical authority or if an opinion could be rendered if additional facts were known.  If additional facts are needed, the examiner shall state what facts, if known, would impact his or her ability to render an opinion and how.  Simply stating that an opinion cannot be provided without resort to mere speculation is not acceptable without a detailed reason as to why.

2.  After completion of the above, readjudicate the Veteran's claims.  If any claim remains denied, issue a supplemental statement of the case to the Veteran and his representative and allow an appropriate period of time to respond.  Then return the claim to the Board for further adjudication.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JENNIFER HWA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


